Citation Nr: 0411943	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-09 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of pulmonary 
tuberculosis, from 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from February 1972 to 
February 1976. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claim seeking 
entitlement to an increased rating for healed inactive 
pulmonary tuberculosis from 10 percent disabling.   

In a January 2001 statement, the veteran claimed that his 
headaches were secondary to his breathing problems.  
Accordingly, this claim of secondary service connection is 
referred to the RO for proper adjudication.  

In an October 2003 statement, the veteran claimed service 
connection for disabilities resulting from his tuberculosis.  
He claimed muscle damage and scars on his left side and 
behind his left shoulder, recurrent respiratory infections, 
residuals of surgery to his septum and uvula to improve his 
breathing, and a bronchial condition described as asthma.  
These issues are referred to the RO for proper adjudication.  


FINDINGS OF FACT

1.  Pulmonary function test results were higher than 74% for 
FVC, and they were higher than 70% for FEV-1 and FEV-1/FVC.  

2.  The veteran has normal diffusing capacity.  






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residuals of pulmonary tuberculosis have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Codes 6600, 6731 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA Medical Center treatment records were submitted from 1998 
to March 2001.  They show that the veteran was seen for 
dyspnea during this time, and that he was on inhalers during 
this time.  

The veteran underwent a VA examination for his lungs in 
September 2001.  His FVC was 101% predicted; his FEV1 was 
110% predicted; his FEV1/FVC was 109% predicted.  The 
physician interpreted the results as being of a normal 
spirometry; normal static lung volumes except decreased; 
normal diffusing capacity.  The examiner noted that the 
veteran used to be a smoker of 2.5 packs per day from the age 
of 15 to the age of 32, and that he quit 15 years ago.  He 
was using Serevent two puffs twice a day, Azmacort four puffs 
twice a day, Albuterol two puffs twice a day and as need in 
between, and Altrovent two puffs four times a day.  He had 
noted worse breathing difficulties during the very hot, humid 
weather this summer.  He had no ankle edema, no sputum, and 
no cough.  His cardiac work-up was normal.  He stated that 
his breathing difficulty and ongoing chronic left chest wall 
pain had been present and largely unchanged since he had the 
tuberculosis.  He had good chest expansion, and was clear to 
percussion and auscultation.  He had no peripheral edema.  
Diagnosis was inactive pulmonary tuberculosis with chronic 
left chest pain since his active tuberculosis in the 1970s.  
The examiner noted that the veteran was scheduled for ear, 
nose, and throat septoplasty in November 2001 to help correct 
his breathing.  

VA Medical Center treatment records were submitted from 2001.  
Records from October 2001 show that the veteran was treated 
for sleep apnea.  

In the veteran's January 2002 Notice of Disagreement, he 
wrote that he was on several inhalers prescribed by his 
primary care physicians at the VA.  He wrote that he was 
taking Albuterol (5-6 times per day), Serevent, Azmacert (4 
puffs twice daily), Atrovent (2 puffs twice daily), a nasal 
CPAP (3-4 nights per week), and Methocarbarnal for lung pain.  
He wrote that he was not seeking treatment outside of the VA 
system.

In the veteran's April 2003 Substantive Appeal, he asserted 
that he required daily pain medication and inhalers 
(prescribed and through VA).  He wrote that he would continue 
to suffer chronic pain in his chest and lung area due to the 
residual effect and scarring of the diagnosed tuberculosis.  
He wrote that due to his reduced lung capacity and continuous 
pain, he was unable to work more than 4-5 hours per day 
before his breathing became a hindrance.  

The veteran was afforded a hearing before a traveling member 
of the Board in October 2003.  He testified that he was on 
four inhalers and a nasal inhaler.  He stated that he had had 
surgery for a septoplasty.  He described constant pain in his 
lungs.  He testified that he used four different inhalers 
twice a day.  He stated that he saw his doctor at least every 
six months.  He indicated that he could walk about 2-3 blocks 
before he felt pain, and he had to slow down to catch his 
breath.  He stated that where he had incision, it was 
sensitive to touch.  He testified that he had been self-
employed for the last 15 years.  


Compliance with the Veterans Claims Assistance Act of 2000

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

In December 2001 the RO sent the appellant a VCAA letter.  In 
said letter, the RO asked the appellant to tell it about any 
additional evidence he wanted obtained, and informed the 
veteran of the information and evidence not of record that 
was necessary to substantiate the claim.  The letter told the 
appellant that the RO was required to make reasonable efforts 
in obtaining relevant records.  Throughout the appeal and in 
the VCAA letter, the appellant has been asked to provide VA 
with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

It is pointed out that the Court of Appeals for Veterans 
Claims (Court) recently held that under 38 U.S.C.A. § 5103 
(a), a claimant must be given notice of the matters specified 
in that statute as well as under 38 C.F.R. § 3.159 prior 
(emphasis added) to the initial unfavorable decision of the 
agency of original jurisdiction.   See Pelegrini v. Principi, 
17 Vet.App. 412 (2004).  In this instance, the veteran was 
given the aforementioned notice prior to the January 2002 
rating decision.  

Even though the RO never sent a letter specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  VA has consistently asked 
the veteran for information about where and by whom he was 
treated for his tuberculosis throughout the more than 3 years 
that his claim has been adjudicated.  The veteran has 
consistently stated (most recently at his October 2003 
hearing) that he has only been treated at the VA Medical 
Center.  
There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed condition, VA has gone and obtained said 
records.  Therefore, it is determined that the veteran was 
not prejudiced by not specifically requesting that he provide 
any evidence in his possession that pertained to his claim 
(as required by 38 C.F.R. § 3.159 (b)).  Bernard v. Brown, 4 
Vet.App. 384 (1993).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
He was afforded a VA examination in September 2001 for the 
purpose of determining the severity of his respiratory 
disability.  38 C.F.R. § 3.159 (4).  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  


Analysis

The veteran contends that his service-connected inactive 
pulmonary tuberculosis is more disabling than currently 
evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The evidence shows that the veteran's tuberculosis has been 
inactive.  A veteran who was entitled to receive compensation 
for inactive, chronic pulmonary tuberculosis, after August 
19, 1968, is evaluated depending on the specific findings and 
its residuals are to be rated as interstitial lung disease, 
restrictive lung disease, or, when obstructive lung disease 
is the major residual, as chronic bronchitis. 38 C.F.R. § 
4.97, Diagnostic Code 6731.  The medical evidence 
demonstrates that the veteran has little to no restrictive 
lung defect, and his diffusion capacity has been normal.  

The general rating formula for interstitial lung disease 
(located after Diagnostic Codes 6825-6833) allows a 10 
percent rating when Forced Vital Capacity (FVC) is between 75 
to 80 % predicted, or when Diffusion Lung Capacity of Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
is 66 to 80% predicted.  A 30 percent evaluation is assigned 
where FVC is 65 to 74 percent of predicted; or DLCO (SB) is 
56 to 65 percent.  A 60 percent evaluation is assigned where 
FVC is 50 to 64 percent of predicted; or DLCO (SB) is 40 to 
55 percent predicted; or maximum exercise capacity is 15 to 
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent disability evaluation is assigned 
where FVC is less that 50 percent, or; DLCO (SB) is less than 
40 percent of predicted, or; maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; where there is cor pulmonae 
or pulmonary hypertension, or; where the disability requires 
outpatient oxygen therapy. 38 C.F.R. § 4.97, Diagnostic Code 
6833 (2002).

The general rating formula for restrictive lung disease 
(located after Diagnostic Codes 6840 through 6845), provides 
a 10 percent rating when Forced Expiratory Volume in one 
second (FEV-1)  is 71- to 80 percent predicted, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) is 71 to 80 percent, or DLCO (SB) is 66- 
to 80-percent predicted is rated as 10 percent disabling.  A 
30 percent rating is applied when FEV-1 is 56 to 70 percent 
predicted, or; FEV-1/FVC is 56 to 70 percent, or DLCO (SB) is 
56- to 65-percent predicted.  A 60 percent rating is applied 
when FEV-1 is 40 to 55-percent predicted, or; FEV-1/FVC is 40 
to 55 percent, or DLCO (SB) is 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 or 20 ml/kg/min (with 
cardiorespiratory limit).  

A 100 percent rating is applied when FEV-1 is less than 40 
percent for predicted value, or; FEV-1/FVC is less than 40 
percent or; DLCO (SB) is less than 40-percent predicted, or; 
maximum exercise capacity less than 15ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  In the 
alternative, the general rating formula instructs to rate the 
primary disorder. 38 C.F.R. § 4.97, Diagnostic Codes 6840-
6845 (2002).

Under Diagnostic Code 6600, chronic bronchitis is rated 10 
percent disabling when the FEV-1 is 71- to 80-percent 
predicted, or the FEV-1/FVC is 71- to 80-percent, or when the 
diffusion capacity of the lung for carbon monoxide by the 
single breath method DLCO (SB) is 66- to 80-percent 
predicted.  A 30 percent rating is assigned when the FEV-1 is 
56- to 70-percent predicted, or the FEV- 1/FVC is 56- to 70-
percent, or the DLCO (SB) is 56- to 65- percent predicted.  A 
60 percent rating is assigned when the FEV-1 is 40- to 55-
percent predicted, or FEV-1/FVC is 40- to 55-percent, or the 
DLCO (SB) is 40- to 55-percent predicted, or there is a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 U.S.C.A. § 4.97, Code 6600 
(2002).

The medical evidence is negative for treatment for residuals 
of pulmonary tuberculosis, and as noted in the introduction, 
primarily reflects treatment for other conditions.  Under the 
rating criteria of Code 6731 (and the general rating formulas 
for interstitial lung disease, restrictive lung disease as 
well as Diagnostic Code 6600 for bronchitis), an increased 
rating is not warranted for residuals of pulmonary 
tuberculosis.  

Specifically, at the veteran's September 2001 VA examination, 
the veteran's FVC was 101% predicted, and under the general 
rating formula for interstitial lung disease, FVC would have 
to be between 65 to 74% predicted for a 30 percent rating.  
The veteran's FEV-1 was 110% predicted, and under the general 
rating formula for restrictive lung disease and Diagnostic 
Code 6600 for bronchitis, FEV-1 would have to be between 56 
and 70% predicted for a 30 percent rating.  The veteran's 
FEV1/FVC was 109% predicted, and under the general rating 
formula for restrictive lung disease and Diagnostic Code 6600 
for bronchitis, FEV-1 would have to be between 56 and 70% 
predicted for a 30 percent rating.

Regarding the DLCO (SB) test, it is noted that the September 
2001 examination did not make a specific finding regarding 
that test.  However, five different diffusion tests were 
administered (one was a single-breath test) and the lowest 
score was 91% predicted.  Also, the examiner specifically 
determined that the veteran had normal diffusing capacity.  
Under diagnosis, the examiner wrote inactive pulmonary 
tuberculosis with chronic left chest pain since the 1970s.  
Thus, based on the examiner's finding that the veteran had 
normal diffusing capacity, it is determined that the veteran 
did not have DLCO (SB) of between 56 to 65 percent, which 
would warrant a 30 percent rating under either the general 
rating formulas for interstitial lung disease or restrictive 
lung disease or Diagnostic Code 6600 for chronic bronchitis.  
Hence, an increased rating in excess of 10 percent is not 
warranted.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002). Bagwell v. Brown, 9 Vet. App. 337 (1996).  
In this regard, the Board notes there is no evidence of 
record that the veteran's service-connected residuals of 
pulmonary tuberculosis has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for residuals of pulmonary 
tuberculosis.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating for residuals of pulmonary 
tuberculosis, from 10 percent disabling is denied.  



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



